Citation Nr: 0214872	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  99-06 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for headaches and loss of 
taste and smell, claimed as residuals of head trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty including from April 1940 
to October 1945, and from October 1950 to September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In a May 17, 2001, decision, the Board denied the veteran an 
increased rating for head trauma scar and a compensable 
rating for multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324, and remanded the claim 
on the issue of service connection for headaches and loss of 
taste and smell, claimed as residuals of head trauma.   The 
denial of increased ratings constituted a decision of the 
Board as to those issues.  The remand portion of the Board's 
decision constituted a preliminary order.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Headaches, and loss of taste and smell were first shown 
years after the veteran's separation from his second period 
of active military service and there is no medical evidence 
of a nexus between the headaches and loss of taste and smell 
and the veteran's active duty service, or any incident 
therein.  


CONCLUSION OF LAW

Headaches and loss of taste and smell, claimed as residuals 
of head trauma, were not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.6, 3.303 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the March 1999 and June 2001 
correspondence sent to him describing what VA would do to 
assist the veteran, the evidence the veteran needed to 
provide, and the evidence VA had, and a March 1999 Statement 
of the Case and October 2000 and April 2002 Supplemental 
Statements of the Case, provided to both the veteran and his 
representative, provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Cf. Quartuccio v. Principi, 16 
Fed App. 183 (2002).  No further assistance is necessary to 
comply with the requirements of this new legislation, or any 
other applicable rules or regulations regarding the 
development of the pending claim.  

Essentially, the veteran maintains that he was involved in a 
motorcycle accident while in service, sustaining head trauma.  
Since then, he claims he experiences headaches and, more 
recently, the loss of taste and smell.  

Factual Background

The veteran's service medical records show that he was 
involved in a motorcycle accident in April 1942.  He 
sustained a cerebral concussion, laceration wound to the 
right frontal area, and abrasions to his left leg.  The 
service medical records, for both periods of his active 
military duty, do not contain any reference to headaches or 
complaints pertaining to the veteran's sense or taste or 
smell.  

The veteran's VA outpatient treatment records for August 1953 
to November 1956 contain a report, dated in September 1953, 
noting the veteran alleging that a lot of laughing caused 
headaches in the occipital region.  He attributed this 
reaction to his 1942 motorcycle accident.  No medical 
findings were made pertaining to headaches.  The remaining 
outpatient treatment records do not reflect any complaints of 
headaches, or loss of sense of taste or smell.  

The veteran's December 1956 neurological examination results 
were negative, with no focal evidence of neurological 
disease.  An x-ray of the skull revealed no abnormality, 
including no roentgen evidence of increasing intracranial 
pressure.  The results of the electroencephalogram (EEG) 
taken during the examination were normal.  

The veteran underwent VA examination in April 1997 for 
evaluation of scars.  The report made no mention of, or 
findings pertaining to, headaches or loss of taste or smell.  
During VA neurologic examination in July 1997, the veteran 
related occasional headaches occurring at the back of the 
head.  When he rubbed the back of his head for twenty-to-
thirty seconds, the headache went away.  Over the past year, 
he experienced halitosis, accompanied by loss of smell and 
taste.  He denied any post-nasal drip, nasal congestion, 
pain, numbness, visual change, visual loss, hemiparesis, and 
hemisensory deficits.  The examiner recommended CT scan or 
MRI of the head and sinuses.  

The report of the veteran's October 1997 VA head CT scan 
revealed no significant intracranial abnormalities.  The 
sinus CT scan revealed soft tissue density and mucosal 
thickening in the frontal and ethmoidal sinuses; and soft 
tissue density and narrowing on the right.  In January 1998, 
he underwent VA brain CT scan to rule out meningrome pressure 
on the olfactory bulb.  The scan revealed two small lacunar 
infarcts in the hippocampal gyrus region or lower most aspect 
of the thalamus on the left.  There were no acute 
intracranial abnormalities suggested.  The structures in the 
anterior cranial fossa had normal patterns.  

The veteran's private outpatient treatment records for 
October 1997 to April 2001 reflect treatment for various 
disorders.  These records also note the loss of the senses of 
taste and smell.  No references are made of headaches.  

The veteran's VA outpatient treatment records for October 
1998 to October 2000 note that in October 1998 he had 
complained of a loss of taste and smell.  At the time, the 
examiner noted a history of a left thalamic infarct.  The 
suspicion was that the loss of taste and smell was probably 
from the prior infarct.  By October 2000, the diagnoses 
included a loss of taste and smell, secondary to thalamic 
stroke.  

Pursuant to the Board's May 2001 remand, the veteran 
underwent VA medical examination to determine any residuals 
of head trauma, to include the loss of taste and smell.  
Following examination of the veteran and review of the 
record, the examining VA physician specifically offered that 
it the veteran's headaches and loss of senses and smell were 
not related the his active military service; rather, these 
manifestations were associated with his lacunar infarct in 
the thalamic area.  

Analysis

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that there is no medical evidence 
shown in the veteran's medical records to indicate he 
sustained residuals of head trauma, other than a right 
frontal head scar, for which he is service-connected, and 
some abrasions to his left leg.  It is not until two years 
after his separation from his second period of active duty 
service, and over ten years after the motorcycle accident 
with head trauma, that he mentioned experiencing headaches 
which, he related, occurred after laughing a lot.  No medical 
conclusions were made at the time.  His subsequent medical 
records consistently show no neurological abnormality until 
after his left thalamic infarct, which occurred in the late 
1990's.  It was at that time he began to lose his sense of 
taste and smell.  

Hence, there is no medical evidence of either headaches or 
complaints of loss of taste or smell noted during either of 
the veteran's two periods of active duty service.  Also, 
there is no medical opinion of a nexus, or link, between the 
veteran's current complaints of headaches and loss of taste 
and smell and a disease or injury, including head trauma, 
noted while he was on active military service.  Rather, the 
only medical opinion of record on this matter specifically 
attributes the veteran's headaches and loss of taste and 
smell to his left thalamic infarct, which occurred over forty 
years after his separation from service, and over fifty years 
after he had sustained his head trauma.  

While the veteran may well believe that his headaches and 
loss of senses of taste and smell are related to his active 
duty service, specifically to his 1942 head trauma, the Board 
would like to emphasize that it is the province of trained 
health care professionals to enter conclusions that require 
medical opinion, such as the diagnosis of a disability or, as 
in the case at hand, an opinion as to the etiology of that 
disability.  See  Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Under the circumstances, the Board finds that the veteran's 
headaches and loss of senses of taste and smell were not 
incurred in or aggravated by his active duty service.  Hence, 
entitlement to service connection for headaches or loss of 
sense of taste or smell, claimed as residuals of head trauma, 
is not granted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for headaches and loss of taste and smell, 
claimed as residuals of head trauma, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

